


Exhibit 10(q)

 

[g56962lei001.jpg]

 

December 19, 2008

 

Mr. Fredric G. Reynolds

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Mr. Reynolds:

 

This letter serves to modify, for purposes of Section 409A of the Internal
Revenue Code (“Section 409A”), certain provisions of your employment agreement,
dated August 15, 2005 (“Employment Agreement”).  Capitalized terms used in this
letter agreement without definition have the meanings assigned to them in the
Employment Agreement.  This letter, when fully executed below, shall amend your
Employment Agreement as follows:

 

1.                                       The first sentence of paragraph 3(b) of
your Agreement shall be amended in its entirety to read as follows:

 

“In addition to your Salary, beginning on October 1, 2005, you shall earn an
additional amount (“Deferred Compensation”), the payment of which (together with
the return thereon, as provided in this paragraph 3(b)), shall be deferred until
January 31st of the first calendar year following the calendar year in which
your employment terminates.”

 

2.                                       Paragraph 3(c)(iii) of your Employment
Agreement shall be amended in its entirety to read as follows:

 

“(iii)                         Your Bonus for any calendar year shall be
payable, less applicable deductions and withholding taxes, between January 1st
and February 28th of the calendar year following the calendar year to which such
bonus compensation relates.”

 

3.                                       Paragraph 6(g) of your Employment
Agreement shall be amended to add the following new sentence to the end thereof:

 

“Notwithstanding anything in this paragraph 6(g) to the contrary, CBS will not
exercise such right to deduct from any monies otherwise payable to you, except
for applicable withholding taxes on such amounts, to the extent that such
deduction would result in the imposition of additional tax, penalties or
interest under Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance issued thereunder (“Section 409A”).”

 

4.                                       The fourth sentence of paragraph 7 of
your Employment Agreement shall be amended in its entirety to read as follows:

 


 

Mr. Fredric G. Reynolds

December 19, 2008

Page 2

 

“Bonus compensation under this paragraph 7 shall be paid, less applicable
deductions and withholding taxes, between January 1st and February 28th of the
calendar year following the calendar year to which such bonus compensation
relates.”

 

5.                                       The sixth sentence of paragraph 7 of
your Agreement shall be amended in its entirety to read as follows:

 

“In addition, if you receive compensation under the STD program, you will
receive (i) Deferred Compensation for the calendar year in which such benefits
commence prorated for the portion of such year during which you receive
compensation under the STD program, (ii) prorated Deferred Compensation for any
portion of the following calendar year during which you receive compensation
under the STD program, and (iii) Deferred Compensation attributable to prior
periods, payable, together in each case with the return thereon as provided in
paragraph 3(b), on January 31st of the calendar year following the calendar year
in which your employment terminates.”

 

6.                                       The last sentence of paragraph 8(a) of
your Employment Agreement shall be amended in its entirety to read as follows:

 

“In the event that your employment is terminated by CBS Corporation for Cause
pursuant to paragraph 8(a) or you resign without Good Reason, you shall be
entitled to receive (i) any unpaid Salary through your termination or
resignation date, payable within 30 days following the date of your termination,
and (ii) prorated Deferred Compensation for the calendar year in which the
termination or resignation occurs, and Deferred Compensation attributable to
prior periods payable, together with the return thereon as provided in paragraph
3(b), on January 31st of the calendar year following the calendar year in which
your employment terminates.”

 

7.                                       Paragraph 8(d)(i) of your Employment
Agreement shall be amended in its entirety to read as follows:

 

“(i)                               two times (2x) the sum of: (a) your annual
base Salary, (b) annual Deferred Compensation and (c) your “Target Bonus”, as in
effect on the date on which your employment terminates, provided, however, that
such amounts shall be subject to a cap at a maximum of Six Million dollars
($6,000,000) gross (your “Total Separation Pay”), to be payable in a lump sum
within 60 days following the date of your termination;”

 

8.                                       Paragraph 8(d)(ii) of your Employment
Agreement shall be amended in its entirety to read as follows:

 

“(ii)                            Deferred Compensation attributable to the
calendar year in which the termination occurs and to prior calendar years shall
be payable, together with the return thereon as provided in paragraph 3(b), on
January 31st of the calendar year following the calendar year in which your
employment terminates; and Deferred Compensation attributable to any calendar
year following the calendar year in which the termination occurs shall be
payable, together with the return thereon as provided in paragraph 3(b), on
January 31st of the calendar year following the calendar year to which such
Deferred Compensation relates;”

 


 

Mr. Fredric G. Reynolds

December 19, 2008

Page 3

 

9.                                       The last sentence of Section 8(e) shall
be amended in its entirety to read as follows:

 

“The precise amount of such bonus, if any, will be determined in a manner
consistent with the bonus determinations for other Senior Executive STIP
participants, and shall be payable, less applicable deductions and withholding
taxes, in a lump sum between January 1, 2010 and February 28, 2010.”

 

10.                                 The first three sentence of paragraph 9 of
your Employment Agreement shall be amended in their entirety to read as follows:

 

“In the event of your death prior to the end of the Term while actively
employed, the payment date for purposes of Section 409A shall be the date of
your death, and your beneficiary or estate shall receive (i) your Salary up to
the date on which the death occurs, payable within 30 days following the date of
your death; (ii) any Bonus earned in the prior year but not yet paid, payable in
accordance with paragraph 3(c)(iii) hereof; and (iii) bonus compensation for the
calendar year in which the death occurs, in an amount equal to your Target Bonus
and pro-rated for the portion of the year through the date of death, payable,
less applicable deductions and withholding taxes, by February 28th of the year
following the year of your death.  In the event of your death after the
termination of your employment while you are entitled to receive compensation
under paragraph 8(d) or (e), the payment date for purposes of Section 409A shall
be the date of your death, and your beneficiary or estate shall receive (i) any
amounts payable under paragraph 8(d)(i) up to the date on which the death
occurs, payable within 30 days following the date of your death; (ii) any Bonus
earned in the prior year but not yet paid, payable in accordance with paragraph
3(c)(iii) hereof; and (iii) any bonus compensation for the calendar year in
which the death occurs, in an amount equal to your Target Bonus and pro-rated
for the portion of the year through the date of death, payable, less applicable
deductions and withholding taxes, by February 28th of the year following the
year of your death.  In addition, your beneficiary or estate shall receive
prorated Deferred Compensation for the calendar year in which the death occurs
and Deferred Compensation attributable to prior calendar years, in both cases
payable, together with the return thereon as provided in paragraph 3(b), on
January 31st of the calendar year following the year of your death.”

 

11.                                 Paragraph 20 of your Employment Agreement
shall be amended by changing its heading to read “Deductions and Withholdings”
and by deleting the last sentence thereof.

 

12.                                 A new paragraph 22 shall be added to the end
of your Employment Agreement, which shall read as follows:

 

“22.                           Section 409A.

 

(a)                                  If the provision of any benefit or
perquisite under this Agreement results in in-kind benefits or reimbursements to
you that are (x) taxable for federal income tax purposes and (y) subject to
Section 409A, then such in-kind benefits or reimbursements shall be subject to
the following rules:

 

(i)                                     The in-kind benefits to be provided, or
the amounts to be reimbursed, shall be determined pursuant to the terms of the
applicable benefit plan, policy or agreement.

 


 

Mr. Fredric G. Reynolds

December 19, 2008

Page 4

 

(ii)                                  The amounts eligible for reimbursement, or
the in-kind benefits provided, during any calendar year may not affect the
expenses eligible for reimbursement, or the in-kind benefits provided, in any
other calendar year.

 

(iii)                               Any reimbursement of an eligible expense
shall be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred.

 

(iv)                              Your right to an in-kind benefit or
reimbursement is not subject to liquidation or exchange for cash or another
benefit.

 

(b)                                 Notwithstanding any other provisions of this
Agreement to the contrary, if you are a “specified employee” (within the meaning
of Section 409A and determined pursuant to procedures adopted by CBS
Corporation) at the time of the termination of your employment, then to the
extent any amount scheduled to be paid to you during the six-month period
following the termination of your employment (including, for this purpose, any
equity-based incentive award that is scheduled for payment or settlement during
the six-month period following the termination of your employment), and as a
result of the termination of your employment, constitutes deferred compensation
(within the meaning of Section 409A), such amount shall be paid to you or
settled, as the case may be, on the earlier of (i) the first business day
following the six (6) month anniversary of the termination of your employment or
(ii) your death.

 

(c)                                  To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Section 409A.  This Agreement shall be construed in a manner to give effect
to such intention.  In no event whatsoever (including, but not limited to, as a
result of this section or otherwise) shall CBS be liable for any tax, interest
or penalties that may be imposed on you under Section 409A.  Neither CBS nor any
of its affiliates shall have any obligation to indemnify or otherwise hold you
harmless from any such taxes, interest or penalties, or liability for any
damages related thereto.”

 

13.                                 Except as otherwise provided herein, your
Employment Agreement shall continue in full force and effect in accordance with
its terms.

 


 

Mr. Fredric G. Reynolds

December 19, 2008

Page 5

 

To acknowledge your agreement to the foregoing, please sign, date and return
this letter to me or to Stephen D. Mirante, Senior Vice President, Human
Resources Specialty Services.

 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

/s/ Louis J. Briskman

 

 

 

 

 

Louis J. Briskman

 

 

Executive Vice President and

 

 

General Counsel,

 

 

CBS Corporation

 

 

Accepted and Agreed:

 

 

/s/ Fredric G. Reynolds

 

Fredric G. Reynolds

 

 

Dated:

12/22/2008

 

 
